DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s submission on 3/31/21 including amendments to claims 1, 3-6, 8, 10-13, 15, 17-19, the cancellation of claims 2, 9, 16, and the addition of new claims 21-23.  Claims 1, 3-8, 10-15 and 17-23 are rejected for being obvious over the prior arts disclosed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 14, 15, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3032394 A1 (Lee) and U.S. Patent No. 9,841,868 B1 (Li).
	Referring to claim 1, Lee discloses an operation apparatus comprising: a display and  circuitry configured to manage a plurality of input fields associated with each other as a group required to be input with respective field information together (column 6, paragraphs 31, 35, 40).  Lee discloses display, on the display, the first screen including the plurality of input fields (Figure 2A, column 6, paragraph 44).  Lee discloses receiving a selection of a particular input field of the 
	Referring to claims 3, 10 and 17, Lee discloses that the circuitry is further configured to determine the group of input fields together with the particular input field based on an attribute of 
	Referring to claims 7, 14 and 20, Lee discloses the circuitry is further configured to receive any one of a selection of a next input field and a closing of the software keyboard (Figure 4A and column 9, paragraphs 69-71).  Lee discloses that in response to selection and input of a value as shown in Figure 4A, the circuitry receives a selection of the next input field (420, Figure 4A).
	Referring to claim 8, Lee discloses an image forming apparatus comprising: an operation apparatus including a display, a memory and a circuitry configured to manage a plurality of input fields associated with each other as a group required to be input with respective field information together (column 6, paragraphs 31, 35, 40, column 22, paragraph 189).  Lee discloses display, on the display, the first screen including the plurality of input fields (Figure 2A, column 6, paragraph 44).  Lee discloses receiving a selection of a particular input field of the plurality of input fields on the first screen (column 6, paragraph 44) and in response to receiving the particular input field, determine a group of input fields of the plurality of input fields based on the group information, the group of input fields including the particular input field (column 9, paragraphs 69, 70), and display, on the display, a second screen including a software keyboard, such that neither the first input field nor the at least one second input field is hidden by the software keyboard on the second screen (Figure 4A, column 9, paragraphs 69, 70).  Figure 4A displays the software keyboard on a second screen different from the screen provided in Figure 2A with the first input field, at least one second input field.  Lee does not disclose determining group information associated with a plurality of input fields but does not clearly disclose obtaining, from a memory, group information that groups a portion of a plurality of input fields on a first screen, 
	Referring to claim 15, Lee discloses a display method of operation apparatus, the operation apparatus including a display the method comprising the following steps:  managing a plurality of input fields associated with each other as a group required to be input with respective field information together (column 6, paragraphs 31, 35, 40).  Lee discloses displaying, on the display, the first screen including the plurality of input fields (Figure 2A, column 6, paragraph 44).  Lee discloses receiving a selection of a particular input field of the plurality of input fields on the first screen (column 6, paragraph 44) and in response to receiving the selection of the particular input field, determining a group of input fields of the plurality of input fields based on the group information, the group of input fields including the particular input field (column 9, paragraphs 69, 70), and display, on the display, a second screen including a software keyboard, and the determined group of input fields, such that none of the determined group of input fields is hidden by the software keyboard on the second screen (Figure 4A, column 9, paragraphs 69, 70).  Figure 4A displays the software keyboard on a second screen different from the screen provided in Figure 2A with the first input field, at least one second input field.  Lee does not disclose determining group information associated with a plurality of input fields but does not clearly disclose obtaining, from a memory, group information that groups a portion of a plurality of input fields on a first screen, the portion being input fields of the plurality of input fields required to be input with field information collectively.  Li discloses obtain, from the memory, group information that groups a portion of a plurality of input fields on a first screen, the portion being input fields of the plurality of input fields required to be input with field information collectively (column 5, lines 20-30, column 6, lines 15-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Li to obtain, from a memory, group information that groups a portion of a plurality of input fields on a first screen, the portion being input fields of the plurality of input fields required to be input with field information collectively.  Lee discloses grouped input field information that is determined to have an association.  One of ordinary skill in the art would know that this grouping and determination is based on data accessed from the memory.  Li is disclosing a known technique to improve the storage of grouped input field data which would improve the similar device of Lee in the same way.
	Referring to claims 21-23, Lee and Li disclose that the second screen does not include any input field of the plurality of input fields not included in the determined group of input fields (Lee, Figures 2A, 2B).  The figures show the second screen with the keyboard does not include any input field not included in the group of “ADD NEW PATIENT”.
Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Li and U.S. Publication No. 2019/0042186 A1 (Weeks).
	Referring to claims 4, 11 and 18, Lee does not disclose that the circuitry controls a margin between two input fields of the determined group of input fields on the second screen, such that the determined group of input fields is not hidden by the software keyboard.  Weeks discloses that the circuitry controls a margin between two input fields (page 4, paragraph 61).  Weeks describes controlling the margin around text input fields which would include text input fields adjacent to each other.  Weeks takes into consideration controlling the margins around the input fields and this would affect the margins of input fields that are adjacent to each other.  The combination of Lee, Li and Weeks would teach the controlled margins which are displayed in Lee’s user interface such that the determined group of input fields is not hidden by the software keyboard.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Weeks that the circuitry controls a margin between the first input field and the at least one second input field adjacent to each other on the second screen.  A person of ordinary skill in the art would be familiar with the display methods and options associated with input fields of a form.  A person of ordinary skill in the art would also have the expertise to interpret adjusting the margins between the plurality of inputs fields which can applied to Lee.
	Referring to claims 5, 12 and 19, Lee does not disclose that the circuitry controls a size of each one of input fields of the determined group of input fields on the second screen such that the determined group of input fields is not hidden by the software keyboard.  Weeks discloses that the circuitry controls a size of each one of input fields of the determined group of input fields on the screen (page 3, paragraphs 58-60).  Weeks discloses controlling the size of the input fields which can apply to the form display of Lee.  The combination of Lee, Li and Weeks would teach controlling the size of the input fields which are displayed in Lee’s user interface such that the determined group of input fields is not hidden by the software keyboard.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Weeks that the circuitry controls a size of each one of the first input field and the at least one second input field on the second screen.  A person of ordinary skill in the art would be familiar with the display methods and options associated with input fields as is taught in Weeks.  A person of ordinary skill in the art would also have the expertise to the interpret adjusting the size of the plurality of inputs fields which can applied to Lee.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Li and U.S. Patent No. 9,766,767 B2 (Lee), herein referred to as Lee2.
Referring to claims 6, 13 and 19, Lee does not disclose that the circuitry control a position of each of the input field of the determined group of input fields on the second screen.  Lee2 discloses that that the circuitry control a position of each of the input field of the determined group of input fields on the second screen (column 6, lines 21-26).  The scroll input allows the system to change the position of the first and second input fields in the user entry form.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the circuitry control a position of each one of the first input field and the at least one second input field.  A person of ordinary skill in the art would be familiar with the display methods and options associated with input fields as is taught in Lee2.  A person of ordinary skill in the art would also have the expertise to the interpret adjusting the position of the plurality of inputs fields which can be applied to Lee.
Response to Arguments
6.	Applicant's arguments filed 3/31/21 have been fully considered but they are not persuasive. 
Applicant discloses that Lee does not teach a group of input fields of the plurality of input fields based on the group information.  Lee does suggest the use of a group of input fields but does not clearly disclose obtaining from memory grouped information that groups a portion of a plurality of input fields.  Li has been added to the rejection and teaches these features.  The determined group of input fields can be all the input fields or the next and previous input fields.  All the input fields are not hidden in the software keyboard screen therefore the determined input fields are not hidden on the second screen.  
	Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  
	All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
July 1, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143